Citation Nr: 0708011	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  00-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a disorder 
manifested by pain and diminished grip strength of the hands, 
to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977 and from November 1980 to January 1999.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2004, at which time the three 
issues identified on the title page of this document were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purposes of such remand were to permit the RO or AMC to 
readjudicate the issues in question on the basis of evidence 
not previously considered and to facilitate the retrieval of 
certain medical records.  Following the completion of the 
requested actions, the case has since been returned to the 
Board for further review.   

Pursuant to the veteran's request made under the Privacy Act, 
the Board in December 2006 furnished to him a complete copy 
of his claims folder.  

The issue of the veteran's entitlement to service connection 
for a back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.







FINDINGS OF FACT

1.  Post service physical examinations in recent years have 
noted bilateral hand pain of unknown etiology; clinical and 
X-ray examinations have been negative for any pertinent 
abnormal objective findings but there is credible lay 
evidence that independently verifies pain and diminished grip 
strength of both hands. 

2.  A sleep disorder is not shown in service and the veteran 
does not have an undiagnosed sleep disorder; however, the 
medical evidence shows that he has a current diagnosis of 
obstructive sleep apnea and the only competent evidence that 
addresses the question of whether it is linked to service 
supports the contended causal relationship.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hand pain and diminished 
grip strength due to an undiagnosed illness is warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

2.  Service connection for obstructive sleep apnea is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was remanded by the Board in 
November 2004, and prior to that, in June 2003.  All of the 
actions previously sought by the Board through its prior 
development requests appear to have been completed in full as 
directed, and neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims for service connection 
for bilateral hand pain and diminished grip strength due to 
an undiagnosed illness and obstructive sleep apnea.  
Therefore, no further development is needed with respect to 
this part of the veteran's appeal.  As noted above, the 
remaining issue on appeal is addressed in the remand below.  



                                                   Law and 
Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as recently 
amended solely for purposes of extending the presumptive 
period, see 71 Fed. Reg. 75669 (2006), VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  The term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following):

(1) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that 
is defined by a cluster of signs or symptoms; (2) 
any diagnosed illness that the Secretary 
determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a 
veteran who exhibits objective indications of 
chronic disability resulting from an illness or 
combination of illnesses manifested by one or 
more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the 
skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, 12) abnormal 
weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record shows that the appellant is a Persian Gulf War 
veteran and, therefore, the initial threshold criterion is 
met for service connection for disabilities under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  His 
engagement in combat with the enemy is neither alleged nor 
shown, and, as such, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not for application in this instance.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply. VAOPGCPREC 
8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also 
Neumann v. West, 14 Vet. App. 12, 22-23 (2000), vacated on 
other grounds, 14 Vet. App. 304 (2001) (per curiam order).

                                Factual Background and 
Analysis

The service medical records fail to reference any complaint 
or finding of pain or diminished grip strength of the hands.  
While the veteran indicated that he had sleep disturbance 
while on active duty, beginning in 1982, such complaints were 
voiced in connection with the diagnosis and evaluation of an 
obsessive-compulsive disorder.  A sleep disorder was not 
otherwise identified or diagnosed during either period of 
active duty.  

However, following service, VA treatment records show that, 
beginning in March 2003, the veteran sought evaluation and 
treatment for a complaint of small joint pain in the hands.  
An initial impression of arthropathy was entered at that time 
but following a more thorough examination in September 2003, 
an assessment of hand pain was set forth based upon the 
veteran's complaint.  Subsequent X-rays of the hands by VA in 
October 2003 were interpreted to be normal.  

Post service physical examinations in recent years have noted 
bilateral hand pain and it is clear that such is chronic as 
it has existed for well beyond six months.  38 C.F.R. § 
3.317(a)(2-5).  The most recent VA clinical and X-ray 
examinations failed to result in a diagnosed illness 
manifested by hand pain or loss of grip strength.  That 
evaluation was also negative for any pertinent abnormal 
objective findings.  However, medical evidence of signs or 
symptoms is not required to grant a claim under 38 C.F.R. 
§ 3.317; it does require that there be some objective, 
independently verifiable evidence of the symptoms.  

There is lay evidence of pain and diminished grip strength of 
both hands.  Specifically, the veteran's wife testified that 
she has observed her husband have difficulty turning a 
wrench, stating that he was "unable to get the torque on the 
wrench to turn it like he used to be able to".  She also 
indicated that she has witnessed the veteran dropping things 
and that his loss of grip strength has become progressively 
worse in recent years.  The Board finds that the testimony 
presented by the veteran's wife is credible and sufficient to 
verify his bilateral hand symptoms.  Accordingly, service 
connection for bilateral hand pain and diminished grip 
strength due to an undiagnosed illness is warranted.  38 
U.S.C.A. §  1117; 38 C.F.R. §§ 3.317 (2006).

Regarding the veteran's sleep disorder claim, it is noted 
that the existence of severe obstructive sleep apnea and a 
hypopnea syndrome were initially demonstrated by means of a 
polysomnogram in August 2003.  Service connection under 
38 C.F.R. § 3.317 is not warranted, given that the veteran's 
sleeping disturbance is shown to result from a known 
diagnosis, as opposed to an undiagnosed illness.  

A known clinical diagnosis of obstructive sleep apnea was 
initially entered approximately four years following the 
veteran's last discharge from active duty and has been 
confirmed by subsequent examination.  The only competent 
evidence that addresses the question of whether the veteran's 
obstructive sleep apnea is linked to service supports the 
contended causal relationship.  Specifically, D. E. A., M.D. 
(initials used to protect privacy) noted in a December 2006 
medical statement that the veteran has been diagnosed with 
sleep apnea by polysonogram and despite treatment, the 
disorder was symptomatic.  The physician summarized the 
veteran's relevant history and concluded that it was more 
likely than not the veteran's sleep apnea began in 1992 when 
he returned home from a tour of duty in Saudi Arabia. 

In view of the foregoing, the Board finds that service 
connection for obstructive sleep apnea is warranted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.




ORDER

Service connection for bilateral hand pain and diminished 
grip strength due to an undiagnosed illness is granted. 

Service connection for obstructive sleep apnea is granted.  


REMAND

Of record is an opinion from a VA medical professional in 
September 2003, to the effect that it was not likely that the 
veteran's claimed back disorder was the result of an active 
duty injury, as it appeared that the treatment received in 
service for back pain was for the normal progression of a 
pre-existing condition.  In this regard, notice is taken that 
the veteran's enlistment medical examination of June 2003 
failed to note the existence of any back disorder and there 
is no record of any entrance medical evaluation having been 
conducted in connection with the veteran's return to active 
duty in November 1980 from service in the National Guard.  As 
such, presumptions of sound condition at service entrance 
both in 1973 and 1980 are raised.  See 38 U.S.C.A. § 1111 
(West 2002).  VA's General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOGCPREC 3-2003; see generally Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

In view of the foregoing, the Board finds that further 
medical input is deemed necessary prior to entry of a final 
decision involving the veteran's claim for service connection 
for a back disorder.  Id; 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006).


Accordingly, this matter is REMANDED for the following 
actions:

1.  All records of VA medical treatment 
not already on file, which were compiled 
at VA facilities since September 2003 and 
that pertain to the veteran's back 
disorder, must be obtained and made a 
part of the veteran's claims folder.

2.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purpose of identifying the nature and 
etiology of any existing back disorder.  
The relevant medical evidence in the 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any studies or tests deemed 
necessary.  The examiner is asked to 
address the following questions:

1.  If there is indication that 
the veteran had a back 
disability that pre-existed 
service, the examiner is asked 
to opine (a) whether it is 
undebatable that it existed 
prior to service and (b) 
whether it is undebatable that 
the back disability was not 
aggravated during service.

If the examiner concludes that 
the veteran's back disability 
pre-existed service and was 
aggravated therein, he or she 
is requested to opine whether 
such aggravation of the back 
disability was chronic in 
nature and beyond its natural 
progression?

If the examiner concludes that 
it is not undebatable that a 
back disorder existed prior to 
service or that it is not 
undebatable that the back 
disability was not aggravated 
during service, the clinician 
is requested to opine whether 
it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that any currently 
existing back disorder had its 
onset during either of the 
veteran's periods of active 
duty from September 1973 to 
September 1977 or from November 
1980 to January 1999, or 
whether the back disability is 
otherwise causally linked to 
any incident of or finding 
recorded during service?  

As to this latter question, the 
physician is advised that the 
term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to 
find in favor of causation as 
to find against causation.  
More likely and as likely 
support the contended onset 
date or causal relationship; 
less likely weighs against the 
claim.  

The examiner is also asked to provide a 
rationale used in formulating any opinion 
expressed in the written report.  If the 
clinician must resort to speculation to 
answer any of the above questions, he or 
she should so state in the report.

3.  Thereafter, following any additional 
development that is indicated, the AMC/RO 
must radjudication the claim of service 
connection for a back disorder on a de 
novo basis.  If such claim remains 
denied, the veteran and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary development.  No inference as 
to the outcome of this matter should be drawn from the 
actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


